ROBINO-BAY COURT PLAZA, LLC, a Delaware Limited Liability Company, and ROBINO-BAY COURT PAD, LLC., a Delaware Limited Liability Company, Defendants Below, Appellants,
v.
WEST WILLOW-BAY COURT, LLC., Plaintiff Below, Appellee.
No. 649, 2007.
Supreme Court of Delaware.
Submitted: December 18, 2007.
Decided: December 21, 2007.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 21st day of December 2007, it appears to the Court that:
1) The appellants have filed an application for this Court to accept an appeal for interlocutory review.
2) The Court of Chancery declined to certify this proceeding for interlocutory review. This Court has considered the memorandum opinion of the Court of Chancery dated November 2, 2007, its decision declining to certify this matter for interlocutory review, and the submissions to this Court by the parties. This Court's recent opinion in Appriva,[1] did not change the Delaware law on the interpretation of contracts.[2]
3) Applications for interlocutory review are addressed to the sound discretion of this Court and are accepted only in extraordinary circumstances. In the exercise of its discretion, this Court has concluded that the applications for interlocutory review do not meet the requirements of Supreme Court Rule 42 and should be refused.
NOW, THEREFORE, IT IS HEREBY ORDERED that the application for interlocutory review in this matter be, and the same is hereby, REFUSED.
NOTES
[1]  Appriva Shareholder Litigation Co., LLC, et al. v. EV3, Inc., 2007 WL 3208783 (Del. Nov. 1, 2007).
[2]  See Eagle v. DeVilbiss Health Care, Inc., 702 A.2d 1228, 1232 (Del. 1997) and Klair v. Reese, 531 A.2d 219, 223 (Del. 1987).